DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 7 recites the phrases “passage assistant attachment”, “first retention element”, and “second retention element”. Each of these phrases invokes 35 U.S.C. 112(f) language. According to the Specification, the “passage assistant attachment” is a rod, as seen in Figures 4B and 4C (elements 420 and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9, 15-20, 25, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the phrase “the first array” in its last line. There is insufficient antecedent basis for this recitation in the claim. For this examination, the limitation is being interpreted such that no recording elements are between the second portion of the support structure and an end of the support structure. Claim 9 recites the phrase “the subgaleal electrical signals” (plural) in line 5. As claim 4 recites the phrase “a subgaleal electrical signal” (singular), there is insufficient antecedent basis for the phrase in claim 9. The second to last line of claim 15 uses the phrase “a patient” instead of “the patient”. It is unclear if the second array of the second set of electrodes is configured for placement in the same patient previously mentioned in line 9 of claim 15, or if the second array is configured for placement in a different patient. For this examination, the claim is being interpreted such that the second array is capable of being placed either in the same patient with the first array, or in a different patient. The same indefiniteness and interpretation also apply to claim 27. Claim 17 recites the phrase “the first end” in line 6. As there are two first ends (first end of the first array and first end of the second array), it is unclear to which first end this phrase is referring. The Examiner suggests amending “the first end” in 
Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7, 17, and 22 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 7, 17, and 22 each improperly recite human tissue as part of the claimed invention. It is suggested that Applicant amend claim 7 to recite that the first retention element of the implantable subgaleal electrode array is configured to be located at a skin entry site, and that the second retention element of the implantable subgaleal electrode array is configured to be located at a skin exit site; amend claim 17 to recite that the first entry stopper is configured to secure the first 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuzniecky et al.’316 (US Pub No. 2017/0035316 – previously cited).
Regarding claim 4, Figures 6-10 of Kuzniecky et al.’316 disclose an implantable subgaleal electrode array (see TITLE), the electrode array comprising a support structure capable of being implanted in the subgaleal space and comprising: at least one reference element (sections [0029-0030], reference element/first housing 307); at least one ground element (sections [0029-0030], reference element/second housing 307’); and one or more recording elements (elements 303), wherein said array is capable of detecting and/or transmitting a subgaleal electrical signal (sections [0025-0029]).
Regarding claim 8, the implantable subgaleal electrode array of claim 4 is connected to a processor via an interface (section [0028] discloses a transceiver (an interface) that connects the electrode array to a computer or mobile phone (a processor)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzniecky et al.’316, as applied to claim 4, in view of Coleman et al.’498 (US Pub No. 2015/0313498).
Kuzniecky et al.’316 discloses all of the elements of the current invention, as discussed in paragraph 9 above, except for a first portion of the support structure including the one or more recording elements, and a second portion of the support structure including the at least one reference element and the at least one ground element, with no recording elements between the second portion of the support structure and an end of a first array.
Kuzniecky et al.’316 discloses that the recording elements 303 may record EEG data of the patient’s brain by referential recording (section [0027]). This indicates that at least one of the recording elements 303 may be a reference element (a reference contact/electrode). With one of the recording elements 303 acting as a reference element, and a housing acting as a ground element, the electrode array of Kuzniecky et al.’316 includes a reference element 303, a ground element 307, and recording elements 303. Coleman et al.’498 teaches that configuring a reference element, ground element, and recording element of a neural bioelectric signal recording array in a linear “recording-ground-reference” arrangement provides good signal isolation between the recording element and the reference element, thus enabling more sensitive and high quality signal recording operation (section [0052]). Section [0056] of Coleman et al.’498 also discusses the benefit of the recording-ground-reference arrangement of elements. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have configured the elements of Kuzniecky et al.’316 in a linear recording-ground-reference arrangement, as taught by Coleman et al.’498, since it would provide good signal isolation between the recording elements and the reference element, thus enabling more sensitive and high quality .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzniecky et al.’316, as applied to claim 8, in view of Applicant Admitted Prior Art (AAPA) further in view of Badower et al.’044 (US Pub No. 2014/0051044).
Kuzniecky et al.’316 discloses all of the elements of the current invention, as discussed in paragraph 9 above, except for the processor being configured to select the at least one reference element and the at least one ground element; interrogate the subgaleal electrical signals of the at least one reference element, the at least one ground element, and the one or more recording elements, identify and exclude the at least one reference element, the at least one ground element, and/or the one or more recording elements demonstrating poor signal quality; and select specific combinations of the one or more recording elements from a recording or display montage.
Applicant admits in section [008] of the Specification as filed that traditional EEG electrode arrays comprise a reference electrode and a necessary ground electrode. In light of this teaching by the Applicant, one of ordinary skill in the art would have found it obvious to use a ground electrode as a necessary grounding element in the electrode array of Kuzniecky et al.’316. One of the plurality of contacts 303 could be configured as the grounding electrode in lieu of the grounded housing.
Badower et al.’044 teaches interrogating the signals obtained by each individual EEG electrode in an electrode array, assessing the signal quality of each signal, ignoring signals from electrodes demonstrating poor signal quality, and selecting signals from electrodes exhibiting strong signals (section [0193]). It would have been obvious to one of ordinary skill in the art at the time the invention was .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzniecky et al.’316 in view of AAPA further in view of Coleman et al.’498.
Figures 2-5 and section [0021-0023] of Kuzniecky et al.’316 disclose a system for measuring subgaleal activity (see TITLE), the system comprising: a first array of a first set of electrodes linearly arranged on a first support structure, the first set of electrodes including a plurality of recording electrodes 102, wherein a first portion of the first support structure includes the plurality of recording electrodes, the first array being configured for placement in a subgaleal space of a patient along a first parasagittal line overlying a first brain hemisphere (the first array is capable of being placed along any line overlying a first brain hemisphere; furthermore, section [0023] states that the array may be positioned to lay along a parasagittal line overlying a first brain hemisphere); and a second array of a second set of electrodes linearly arranged on a second support structure, the second set of electrodes including a plurality of recording electrodes 102’, wherein a first portion of the second support structure includes the plurality of recording electrodes, the second array being configured for placement in the subgaleal space of a patient along a second parasagittal line overlying a second brain hemisphere (the second array is capable of being placed along any line overlying a second brain hemisphere). Kuzniecky et al.’316 further discloses 
Kuzniecky et al.’316 fails to disclose that each array comprises a ground electrode, wherein no recording electrodes are between the first portion and a second portion, the second portion comprising the reference electrode and the ground electrode.
Applicant admits in section [008] of the Specification as filed that traditional EEG electrode arrays comprise a reference electrode and a necessary ground electrode. In light of this teaching by the Applicant, one of ordinary skill in the art would have found it obvious to use a ground electrode as a necessary grounding element in the electrode arrays of Kuzniecky et al.’316. One of the plurality of electrodes of each of the arrays could be configured as the grounding electrode.
Coleman et al.’498 teaches that configuring a reference electrode, ground electrode, and recording electrode of a neural bioelectric signal recording array in a linear “recording-ground-reference” arrangement provides good signal isolation between the recording electrode and the reference electrode, thus enabling more sensitive and high quality signal recording operation (section [0052]). Section [0056] of Coleman et al.’498 also discusses the benefit of the recording-ground-reference arrangement of electrodes. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have configured the electrodes of Kuzniecky et al.’316 in view of AAPA in a linear recording-ground-reference arrangement, as taught by Coleman et al.’498, since it would provide good signal isolation between the recording electrodes and the reference electrodes, thus enabling more sensitive and high quality signal recording operation. The recording-ground-reference arrangement would be applied to each of the plurality of electrode arrays shown in Figures 2-5 of Kuzniecky et al.’316. It is noted that in the combination of Kuzniecky et al.’316 in view of AAPA further in view of Coleman et al.’498, the recording electrodes are on a first portion of each electrode array (right most side in Figure 4 of Kuzniecky et al.’316), and the reference electrode and ground electrode are on a second portion of the .
Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzniecky et al.’316 in view of AAPA further in view of Coleman et al.’498 further in view of Badower et al.’044.
Regarding claims 21 and 27, Figures 2-5 and section [0021-0023] of Kuzniecky et al.’316 disclose a system for measuring subgaleal activity (see TITLE), the system comprising: a first array of a first set of electrodes linearly arranged on a first support structure, the first set of electrodes including a plurality of recording electrodes 102, wherein a first portion of the first support structure includes the plurality of recording electrodes, the first array being configured for placement in a subgaleal space of a patient along a first parasagittal line overlying a first brain hemisphere (the first array is capable of being placed along any line overlying a first brain hemisphere; furthermore, section [0023] states that the array may be positioned to lay along a parasagittal line overlying a first brain hemisphere); and a second array of a second set of electrodes linearly arranged on a second support structure, the second set of electrodes including a plurality of recording electrodes 102’, wherein a first portion of the second support structure includes the plurality of recording electrodes, the second array being configured for placement in the subgaleal space of a patient along a second parasagittal line overlying a second brain hemisphere (the second array is capable of being placed along any line overlying a second brain hemisphere). Kuzniecky et al.’316 further discloses recording the EEG signals by referential recording. This requires a reference electrode to be present for each set of electrodes.
Kuzniecky et al.’316 fails to disclose that each array comprises a ground electrode, wherein no recording electrodes are between the first portion and a second portion, the second portion comprising the reference electrode and the ground electrode.
Applicant admits in section [008] of the Specification as filed that traditional EEG electrode arrays comprise a reference electrode and a necessary ground electrode. In light of this teaching by the 
Coleman et al.’498 teaches that configuring a reference electrode, ground electrode, and recording electrode of a neural bioelectric signal recording array in a linear “recording-ground-reference” arrangement provides good signal isolation between the recording electrode and the reference electrode, thus enabling more sensitive and high quality signal recording operation (section [0052]). Section [0056] of Coleman et al.’498 also discusses the benefit of the recording-ground-reference arrangement of electrodes. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have configured the electrodes of Kuzniecky et al.’316 in view of AAPA in a linear recording-ground-reference arrangement, as taught by Coleman et al.’498, since it would provide good signal isolation between the recording electrodes and the reference electrodes, thus enabling more sensitive and high quality signal recording operation. The recording-ground-reference arrangement would be applied to each of the plurality of electrode arrays shown in Figures 2-5 of Kuzniecky et al.’316. It is noted that in the combination of Kuzniecky et al.’316 in view of AAPA further in view of Coleman et al.’498, the recording electrodes are on a first portion of each electrode array (right most side in Figure 4 of Kuzniecky et al.’316), and the reference electrode and ground electrode are on a second portion of the support structure (left most side in Figure 4 of Kuzniecky et al.’316), with no recording electrodes between the second portion and the first portion.
Kuzniecky et al.’316 in view of AAPA further in view of Coleman et al.’498 discloses all of the elements of the current invention, as discussed above, except for the system comprising processor configured to monitor the set of electrodes for an indication that an electrode of the set of electrodes is providing undesirable signal quality; and responsive to the monitoring, excluding a recording channel of the electrode of the first array providing the undesirable signal quality. 
.
Claims 21, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde et al.’097 (US Pub No. 2008/0183097) in view of AAPA further in view of Coleman et al.’498 further in view of Badower et al.’044.
Regarding claims 21 and 27, Figures 1-2 and section [0079-0081] of Leyde et al.’097 disclose a system for measuring subgaleal activity (section [0079] states that the electrode arrays of the system may be positioned anywhere in, on, and/or around a patient’s brain, and section [0081] discloses implanting the electrode arrays in subgaleal space), the system comprising: a first array of a first set of electrodes linearly arranged on a first support structure (section [0079] discloses one or more electrode arrays 12, and Figure 2 provides examples of types of electrode arrays), the first set of electrodes including a plurality of recording electrodes (see Figure 2), wherein a first portion of the first support structure includes the plurality of recording electrodes, the first array being configured for placement in a subgaleal space of a patient along a first parasagittal line overlying a first brain hemisphere (the first array is capable of being 
Leyde et al.’097 fails to disclose that each array comprises a ground electrode, wherein no recording electrodes are between the first portion and a second portion, the second portion comprising the reference electrode and the ground electrode.
Applicant admits in section [008] of the Specification as filed that traditional EEG electrode arrays comprise a reference electrode and a necessary ground electrode. In light of this teaching by the Applicant, one of ordinary skill in the art would have found it obvious to use a ground electrode as a necessary grounding element in the electrode arrays of Leyde et al.’097. One of the plurality of electrodes of each of the arrays could be configured as the grounding electrode.
Coleman et al.’498 teaches that configuring a reference electrode, ground electrode, and recording electrode of a neural bioelectric signal recording array in a linear “recording-ground-reference” arrangement provides good signal isolation between the recording electrode and the reference electrode, thus enabling more sensitive and high quality signal recording operation (section [0052]). Section [0056] of Coleman et al.’498 also discusses the benefit of the recording-ground-reference arrangement of electrodes. It would have been obvious to one of ordinary skill in the art at the time the invention was 
Leyde et al.’097 in view of AAPA further in view of Coleman et al.’498 discloses all of the elements of the current invention, as discussed above, except for the system comprising processor configured to monitor the set of electrodes for an indication that an electrode of the set of electrodes is providing undesirable signal quality; and responsive to the monitoring, excluding a recording channel of the electrode of the first array providing the undesirable signal quality. 
Badower et al.’044 teaches interrogating the signals obtained by each individual EEG electrode in an electrode array, assessing the signal quality of each signal, ignoring signals from electrodes demonstrating poor signal quality, and selecting signals from electrodes exhibiting strong signals (section [0193]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system of Leyde et al.’097 in view of AAPA further in view of Coleman et al.’498 to be configured to monitor the set of electrodes for an indication that an electrode of the set of electrodes is providing undesirable signal quality, and response to the monitoring, excluding a recording channel of the electrode of the first array providing the undesirable signal quality, as taught by Badower et al.’044, as this would ensure that only signals with good signal quality are used for subsequent 
Regarding claim 25, Figure 2 of Leyde et al.’097 shows an embodiment wherein each electrode of the set of electrodes is arranged circumferentially on the support structure (embodiment 34).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde et al.’097 in view of Coleman et al.’498 further in view of Badower et al.’044, as applied to claim 21, further in view of Seeley et al.’432 (US Pub No. 2017/0266432).
Leyde et al.’097 in view of AAPA further in view of Coleman et al.’498 further in view of Badower et al.’044 discloses all of the elements of the current invention, as discussed in paragraph 15, except for the support structure being flexible. It is noted that electrode array 34 in Figure 2 of Leyde et al.’097 is cylindrical in shape. Seeley et al.’432 teaches making a lead comprising electrodes flexible in order to allow the lead to be implanted along curved paths within the body (section [0040]. As the electrodes of Leyde et al.’097 are intended to be implanted in subgaleal space and around the skull of a patient, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have made the electrode array shown as electrode array 34 in Figure 2 of Leyde et al.’097 flexible. Seeley et al.’432 teaches that making the electrode lead flexible will allow the lead to be implanted along curved paths within the body, such as a curved path around the patient’s skull.

Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not entirely persuasive. Applicant’s cancellation of certain claims has rendered the previous rejections of those claims moot. While Applicant’s amendments to the current claims have overcome some of the 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 7, none of the prior art teaches or suggests, either alone or in combination, a system comprising the recited insertion guide, first retention element, second retention element, and exit guide, in combination with the other claimed elements. Regarding claim 16, none of the prior art teaches or suggests, either alone or in combination, a processor configured to exclude a second recording channel corresponding to an electrode of a second array that is symmetrically placed relative to an electrode of a first array identified as having poor signal quality, in combination with the other claimed elements. Regarding claim 17, none of the prior art teaches or suggests, either alone or in combination, a system comprising a first entry stopper and second entry stopper, wherein the first entry stopper is configured to secure a first array to a skin layer, and the second entry stopper is configured to secure the second array to a skin layer, in combination with the other claimed elements. Regarding claim 19, none of the prior art teaches or suggests, either alone or in combination, a system comprising a curved needle attached to a first array of electrodes, wherein the curved needle includes a front hole at a front end of the curved needle and a back hole at a back end of the curved needle, in combination with the other claimed elements. Regarding claim 22, none of the prior art teaches or suggests, either alone or in combination, a system comprising an entry stopper configured to secure a first array to a skin layer, in combination with the other claimed elements. Regarding claim 23, none of the prior art teaches or suggests, either alone or in combination, a needle attached to a first array, wherein the needle includes a front hole at a front end of the needle and a back hole at a back end of the needle, in combination with the other claimed elements. Regarding claim 28, none of the prior art teaches or suggests, either alone or in combination, a processor configured to .
Claims 7, 16-20, 22-24, 28, and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and/or 35 U.S.C. 101 set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791